EXAMINER’S COMMENT
 
Remarks	
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
The response filed 17 June 2022 is acknowledged. The drawing amendment has overcome the claim rejection under 35 U.S.C. § 103, which is hereby withdrawn.

Examiner’s Statement of Reasons for Allowance	
 
A review of available prior art reveals the overall appearance of applicant’s design is similar to prior art available before applicant’s filing date of 10 April 2018. In particular, designs for an icon of an equal sign inside of a heavy-weight rectangular outline with rounded corners are well-known within the Computer-Generated Icons & Interfaces design class. See, principally, Applicant’s Non Patent Literature Document No. 3 (cited in the 23 November 2021 Information Disclosure Statement) and the examiner’s Non Patent Documents U and V (cited in the 22 March 2022 Office action).
 
Applicant’s amendment to the drawing added the square outline of the display screen portion to the scope of the claimed design. A single square or rectangular frames around an icon is ubiquitous in the Computer-Generated Icons design class. See, for example, U.S. Design Patents D916886, D879111, and D942999, among many others. However, applicant’s addition of an outline in conjunction with the primary shaded-square-in-outline icon is not present in the prior art. While the examiner could conceivably add such an outline to a prior art reference (Patent ‘299 above, for instance, would show such an outline), doing so would immediately run afoul of In re Jennings1 and the general prohibition of assembling the fundamental design characteristics of a design from multiple references to create a single primary reference. The frame, no matter its ubiquity, cannot be discounted as a fundamental design characteristic in view of the overall simplicity of the design as a whole. Thus, the frame must be present in some fashion in any potential primary reference. The examiner has identified no such reference in the prior art.
 
In view of these differences from the prior art, it would not have been obvious to a designer of ordinary skill in the art to simultaneously combine an icon of an equal sign inside of a heavy-weight rectangular outline with rounded corners and an outer single-line outline of a square, as shown in the claimed design.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
  
The claim now stands in condition for allowance.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian P. McLean whose telephone number is (571) 270-1996.  The examiner can normally be reached on Monday – Friday 9am – 5pm Eastern Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karen E. Kearney can be reached at 571-272-1999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/CHRISTIAN P. MCLEAN/
Primary Examiner, Art Unit 2923



    
        
            
        
            
    

    
        1 182 F.2d 207, 86 USPQ 68 (CCPA 1950)